Title: To Thomas Jefferson from George Washington, 26 February 1792
From: Washington, George
To: Jefferson, Thomas


          
            Sunday-Morning 26th. Feb. 1792.
          
          The P—— returns the enclosed Report to Mr. J——. Boundary and the Navigation of the Missisipi are clearly defined—The propositions respecting Commerce he presumes is equally so, but having  little knowledge of this subject he trusts to the guards provided by Mr. J——.
          The P—— has put one or two queries in the Margin of the Report merely for consideration.
        